                  Case 19-50118-KG             Doc 9-2       Filed 05/22/19         Page 1 of 27




                        Ilia T IE UI~iITED STATES BANKRUPTCY COURT
                                F012 THE DISTRICT OF DEL~WAlt~

 In re:
                                                                     Chapter 11
 AEI WINDDOWN,INC.,
                                                                     Case No. 17-10500(KG)
                                      Debtor.


 AQUION LIQUIDATING TRUST,BY AND
 THROUGH ITS LIQUIDATING TRUSTEE,

                                      Plaintiff,

                              ►~~                                     Adv. Proc. No. 19-50118(KG)

 AGROFERT USA,INC.,

                                      Defendant.


                AFF~]D~VI'~' OF COUNSEL,IN SUPPORT OF(I)PLAINTIFF'S
                R~QIJ~~T ~~R ENTRY OF DEFAULT AND (II) PLAINTIFF'S
                     Ii~QU~S'I' FOR ENTRY'OF DEFAULT JUDGMENT

STATE OF DELAWARE
                                                       SS:
COUNTY OF NEW CASTLE

                  The undersigned, being first duly sworn under oath, deposes and says based upon

personal knowledge, information and belie£

                  I am an attorney admitted to practice in the United States Bankruptcy Court for

the District of Delaware and before this Court, among other jurisdictions.




~ The Debtor• in this chapter 1 l case and the last four digits of the Debtor's U.S. tax identification number is AEI
 Wiziddown, Inc.(f/k/a Aquion Energy, Inc.)(1370). The Debtor's headquarters is located at AEI Winddown, Inc.
(f/k/a Aquion Energy, Inc.) c/o Suzanne Rosl<i, 1051 East Cary Street, Suite 602, Richmond, VA 23219.


ROCS DE:22.3929.1 05436/001
                  Case 19-50118-KG        Doc 9-2       Filed 05/22/19   Page 2 of 27



        2.        I submit this affidavit in support of(I) Plaintiff's Request for Entry of Default and

(II) Plaintiff's Request for Entry of Default Judgment, pursuant to Federal Rule of Civil

Procedure S S(b)(1), made applicable by Tederal Rule of Bankruptcy Procedure 7055.

        3.        I am one of tl~e attorneys for the captioned Plaintiff in this adversary proceeding

and have personal knowledge of the facts set forth in this affidavit.

        4.        On March 7, 2019, Plaintiff filed the Complaint for Avoidance and Recovery of

Preferential Transfers Pursuant to 11 U.S.C. §§ 547 & 550 (the "Complaint"1 against Defendant

Agrofert USA,Inc.("Defendant"), seeking to avoid and recover, pursuant to 11 U.S.C. §§ 547

and 550, preferential transfers made do Defendant in the amount of $81,368.20.

        5,        On March 7, 2019, the Summons (the "Summons") was issued.

        6.        The Summons stated that Defendant was required to file a response to the

Complaint within 30 days of the date of issuance of the Summons.

        7.        On March 7, 2019, Plaintiff served the Summons and the Complaint on Defendant

and filed the Certificate of Service.

        8.        rI'he Complaint, Summons and Certificate of Service are attached as Exhibit 1 to

this Affidavit.

        9.        The time within which Defendant may answer, move or otherwise respond to the

Complaint has expired.

        10.       Defendant has not answered, moved or otherwise responded to the Complaint

within. the time limit fixed by Bankruptcy Rule 7012(a) as extended. In addition, I have

examined the docket in the Adversary Proceeding, and no response by Defendant is reflected

thereon apart from the March 28, 2019, letter "refusing any and all claims in this matter"[Adv.

Docket No. 4], which does not constitute an answer, response, or motion.



                                                    2
DOGS DE223929.1 05436/001
                   Case 19-50118-KG           Doc 9-2       Filed 05/22/19     Page 3 of 27




        11.        To the best of my knowledge and belief based upon the documents in our files,

Defendant is not an infant, an incompetent person, or in military service.

        12.        Pursuant to llel. Bank. L.K. 7055-1, a copy of Plaintiff's 1Zequest fof• Entry of

Default and Plaintiff's Request for Entry of Default Judgment, together with this Affidavit, is

contemporaneously being served on Defendant at the addresses listed on the Certificate of

Service.

                                                             ~~~~7


                                                     Michael R. Seidl(DE Bar No. 3889)~~


SWORN TO AND SUBSCRIBED                              `\`~~~iiliri~~~~~
before me this `'c ay of May 2019               `\~~~~PriN~':.sp~~~~
                                                   y.~G~      SS~o. ~,L
                                          a         a~           2 ~~
                                                       EXPIRE~s ON '.
                                               ~      MARCH B, 2~2~       .~
NOt2 y P      1C
My Commissi          Expires:                        ~'•.      ~~~••Q'~.~
                                                                  ~~P°~
                                                   ,~~//~~~F DE\
                                                           Ifi{11




ROCS DE223929.] 05436/00 1
                 Case 19-50118-KG   Doc 9-2   Filed 05/22/19   Page 4 of 27




                                     Exhibit 1




ROCS Dr:223929.1 05436/001
                 Case 19-50118-KG               Doc 9-2        Filed 05/22/19          Page 5 of 27
                     Case 19-50118-KG              Doc 1       Filed 03/07/19         Page 1 of 7




                         Ili THE UNITED STATES BANKRUPTCY COURT
                               I~'OR.THE DISTRICT OT DELAWARE

In re;
                                                                       Chapter 11
AEI VdINDDgWN,INC.,j
                                                                       Case No. 17-145p0(KJC)

                                     Debtor.


~,nTJrnN T rnT rrnn~~T~(rT TR[~T~T; RY ANn                             Adv. Proc. No. 19-             ~~        (KJC)
THROUGH rT~ LIQUID!-STING TRUSTEE,

                                     Plaintiff,

         v,

AGKOFERT USA,INC.,

                                      Defendant.


                       ~OIiZPLAINT FOIL A~'C~IDAl~~E AN]D REC~V~R'Y
         f3i{' ~R~FI;I~I±,N'I'IESL TT21~Ia1S~'ERS PUItSU~I4IT TO 11 U.S.C. ~~ 547 ~i 550


                   Plaintiff, the Aquion Liquidating T~•ust, established by the confirmed chapter 11

plan of the above-captioned debtor (the "Debtor"), as represe~ited by its duly appointed

 Liquidating Trustee, Suzanne B. Roslti (the "Plaintiff'), i~ot individually but solely as

 Liquidating Tr~istee of the Aquion Liquidating Trusl, for her Complazntfoy~ Avoidance cznd

 Recovery ~fPreferential Tran,sfeNs Purst~ctnt to I1 U.S.C. SSSS ,547 & S50(tlie "Complaint"}

 against Agrofert ~1~5, Inc. (t11e "Defendant"), alleges as follows:




                                                                                                         number• is AEI
   Tl~e Debtor in this chapter 1l case and the last fotn~ digits of the Debtors U.S. tax identification
                         Aquion  Energy, Tnc.)(1370).    Tlie Debtor's   headquarters is located at AEI Winddown,    Inc,
 Winddowil, Tnc, (f/k/a
                                                                                  602, Richmond,    VA  23219.
 (t%k/a Aquion Ener~,y, tnc.) c/o Suzanne Roski, ]051 East Cat•y Street, Suite


 UOCS UE:223Q62.1 05436/001
                Case 19-50118-KG              Doc 9-2     Filed 05/22/19     Page 6 of 27
                    Case 19-50118-KG            Doc 1     Filed 03/07/19    Page 2 of 7



                                             Nature of #lie Action

                           The Plaintiff brings this action against the Defendant to avoid and recover

certain preferential transfers that occurred during the 90-day period prior to commencement of

the Debtor's bankruptcy case.

                                                  The Parties

                 2.        The Aquion Liquidating Trust (the "Lic~uidati~~~Trust") was established

pux•suant to the Plan and Confi~•matiozi Order(each as defiled below). The Liquidating Trust

was established foz• the benefit of the holders of claims entitled to receive distributions from the

Liquidating Trust under the Plan and is autliox•ized wider the Plan, the Confirmation 07•der, and

its trust agreement to bring this action. Tlie Liquidating Trustee (tlze "Trustee") is the

representative of the Debtor's estates under section 1123(b)(3)(B) of Chapter 11 of Title 11,

United States Code (the `Ba~ikruptcy Code") and is authorized, on behalf of the Liquidating

Trust, to litigate all Causes of Action of the Liquidating Trust as defined in the Plan.

                               Upon information aX~d belief, the Defendant is a corporation formed 'under

the laws of the State of Ohio that maintains its principal place of business at 463 Johnny Mercer

 Blvd. B-7 #294, Sava~znal~, GA 31410.

                                             JurisclictioYi aY~d Venue

                   4,          The United States Bankruptcy Court for the District ofDelawal•e (the

                                                                                                  y Code
 `Bankrupts Court") has jurisdiction over this adversa~~y pY•oceeding under the Bankruptc

 pursuant to 28 U.S.C. §§ 157(a) and 1334(a).

                               "Phis proceeding is a core proceeding within the meaning of 28 U.S.C.

                                                                                            herein.
 § 1 S7(b) a11d the Bankruptcy Court may enter final orders for the matters coYitained


 DOCS_DT':2230G2.1 05436/001                             ~
                  Case 19-50118-KG               Doc 9-2    Filed 05/22/19     Page 7 of 27
                      Case 19-50118-KG             Doc 1    Filed 03/07/19    Page 3 of 7




                   6.         Pursuant to Local Bankruptcy Rule 7008-1, the Plai~itiff affirms her

consent Co the entry of final orde~~s ar judgXnents by the Court if it is determined that the Court,

absent consent of the parties, cannot enter final orders or judgments consistent with A1-ticle III of

the United States Constitution.

                    7.        Venue in this District is proper pursuant to 28 U,S.C. §§ 1408 and

1409(a).

                    8.        This adversary proceeding is commenced pursuant to Rule 7001(1} of the

Federal Rules of Bankruptcy Procedure (the "Bankru~tcv Rules") and sectio~zs 547 and 550 of

the F3ankruptcy Code.

                                                  Case Background

                    9.            On March 8; 2017, the Debtor commenced a case by ding a voluntary

petition for relief under chapter 11 of the Bankruptcy Code (the "Chapter 11 Case")

                    lU.           On [aecernber 19, 2Q17, the Ba~lkruptcy Court entered the Order GNantin~

Final Appr°oval ofthe Disclosz~re Statement and Confir•rning Debtor's Plan ofLiquidation

Pursuant Co ChapteN 11 ofthe Bankruptcy Code (the "Confirmation Order")[Docket No. 484]

con~rmin~; the Debtor's Plan ofLiquidation P2~Nsuant to Chapter I1 ofthe I3ankNu~tcy Code (the

°`Plan") attached as Exhibit A to the Confirmation Order, The Plan became effective on

 February 22, 2018 (the `Bffcctive Date"}

                     11.          Upon the Effective Date, the Liquidating Trust was established, and the

 Trustee was appointed. Under the Plan and Confirmation Order; this action was transfei7ed to

 the Liquidating Trust.




 DOCS _T)F.,:223062.1 05436/001                            3
               Case 19-50118-KG              Doc 9-2     Filed 05/22/19     Page 8 of 27
                   Case 19-50118-KG            Doc 1    Filed 03/07/19     Page 4 of 7



                                                    Facts

                Z 2,     ~x•ior to the comme~~cement of the Chapter 11 Case and. the sale of

substantially all of its assets, the Debtor manufactured saltwater batteries with a proprietary,

environmentally-friendly elect~•ochemical design. The Debtox was founded in 2008, was based

in Pittsburgh, and had its first commercial product launch in 2014. The Debtor's p~•oducts

ilicluded battery stacks, modules, and monitoring systems. More than 55 global dealers and

distributors sold the Debtor's products directly to end users and other customers that

incorporated the batteries into third-party systems and equipment such as inverters, controls,

solar/wind generators, gensets, racking, and enclosures.

                 13.         Prior' to the Petition Date, the Debtor• made certain payments to DefendanC

for manufacturing materials and other goods supplied- to the Debtor pursuant to invoices or

statements submitted by Defendant to the Debtor, including but not luniCed to the transactions

beCween the parties identified on Exhibit A attached hereto.

                 14,         Duri~lg the ninety days prior to the Petition Date, the Debtor' made

payments to ox• for the benefit of the Defendant, including those identified on Exhibii A attached

hereto (collectively, the "'Transfers"). Exhibit A sets forth the details of each of the Transfers,

includilig tl~e check or payment number,the payment date, the clear date, the payment amount,

 tlae invoice date, the invoice number, and the invoice amount. All of the Transfers were made by

 the Debto7~. Tl~e aggregate amount of the "I'rar7sfers is not less than $81,368.20.

                  15.        Although it is possible that some Transfers might be subject in whole or in

 part to defenses under 11 U.S.C. § 547(c), tihe Defendant bears the burden of proof pursuant to

 11 U.S.C. ~ 5~7(g) to establish any defenses) under 11 U.S.C. § 547(c).


 DOCS_DL223062,1 05436/001                             ~
                Case 19-50118-KG               Doc 9-2        Filed 05/22/19     Page 9 of 27
                    Case 19-50118-KG             Doc 1     Filed 03/07/19       Page 5 of 7



                                             First Claim for Relief

                         (~v~zcl~r~ce ~f £'t•ef€r~~atial '1~'~~~~sfe~~s--~11 L1>SoC~ ~ 547)

                 16,        The Plaintiff repeats and realleges the allegations izi paragraphs 1

through 15, above, as though fully set forth at length.

                 17.         Within the ninety days prior to the Petition Date, the Debtor made the

Transfers to Defendant in the total amount of $81,36$.20 as more specifically described in

Exhibit A.

                   18.       Each of the Transfers to the Defendant was a transfer of property ofthe

Debtor.

                   19.       Each of the Transfers to the Defendant was made to or for the be~~el'it of

tl~e Defexidant.

                   20.        1'lle Defendant was a creditor of the Debtor (within the meaning of 11

U,S.C. § 110(10)) at the time that each of the Transfers was made or, alternately, received each

of~ the Transfet•s for the benefit of a creditor or creditors of the Debtor.

                   21.        Each of the Transfers to the Defendant was made on account of an

a~ltecedent debt owed by the Debtor to the Defendant berox•e the transfer was made.

                   22.        Each of t11e Transfers was made while the Debtor was insolvent. The

 Debtor is pcesurned to be insolvent during the 90 days preceding the Petition Date pursuazlt to

 11 U.S.C. § S47(~.

                   23,        each of the Transfers enabled Che Defendant to receive more than the

 Defendant would have received if(i) the transfers and/oz• payments had not been made, and




 DOCS_DF:223062.I OS436/001                               5
               Case 19-50118-KG               Doc 9-2      Filed 05/22/19      Page 10 of 27
                     Case 19-50118-KG            Doc 1     Filed 03/07/19      Page 6 of 7



(ii) the Defendant received payment ozi account of the debt paid by each of tl~e Transfers to the

extent provided by the ~3ankr~uptcy Cade.

                 24,       As of the date hereof, the Defenda~it has not returned any of the Transfers

to the Plaintiff.

                 2S,       The Plaintiff is entitled to an order and judgment luzder 11 U.S.C. ~ 547

that the Transfers are avoided.

                                            Seco~icl Claizi~ for Relief

                                  (Recpvery of Property--11 U.S.C. § 550)

                  26,      The PlaintifPrepeats and realleges the allegations in paragraphs 1

th~•ough 25, above, as though filly set forth at length.

                    27,    ~'ursuai~t to 11 U.S.C. § SSO(a), to the extent that a transfer is avoided

 under 11 U,S.C. § 547, the Plaintiff may ~•ecover for the benei"it of the estate the propet~ty

 tratlsferred or the value of such property fi•oin (a)the initial traxlsferee of such transfer or the

 entity for whose such transfer was made ar (b)any immediate or mediate transferee of such

 initial transferee.

                    28.        The Defendant is either the(a) initial transferee of the TransfeY•s, the entity

 for whose benefit the Transfe~•s were made, or(b)an immediate or mediate transferee of the

 initial transferee.

                    29.        Subject to the Defendant's potential defenses, the Plaintiff is entitled to

 recovet~ the value of the Transfers pursuant to 11 iJ,S.C. § 550(a).

                    `t~VII~RE~`0~2~, the Plaintiff prays for judgment as follows:




 DOCS_D~:223062.1 05436/001.
                Case 19-50118-KG            Doc 9-2     Filed 05/22/19       Page 11 of 27
                       Case 19-50118-KG        Doc 1     Filed 03/07/19     Page 7 of 7



                  1.        For a determination that each of the Transfers is avoidable as a preferential

t~•ansf~r under Section 547 of the Bankruptcy Code, ~nc~ that the Plainl:iff is entitled to recover

the Transfers in the total amount of $81,368.20 under Section 550 of the Bankruptcy Code;

                  2,        For costs of suit incuY•red herein, including, without limitation, attorneys'

fees;

                   3.       Fo7~ pre- and postjudgment interest on the judg~~lent amount to the fullest

extent allowed by applicable law; and

                   4.       For such other and further relief as the Court may deem just and proper,


Dated: March 7, 2019                                Pl~CHULSKI STANG ZI~HL &JONES LLP

                                                    /s/ Michael R. Seidl
                                                    Laura Davis Jones(D~ Bar No. 2436)
                                                    David M. Bertenthal(CA Bar No, 167624)
                                                    Michael R. Seidl(DE Bar No, 3889)
                                                    Joseph M. Mulvihill(Bar No. 6061)
                                                    919 North Market Street, 17th Floor
                                                    P.O. Box 8705
                                                     Wilmington, D~ 19899 (Courier 198Q1)
                                                     Telephone: (302)652-4100
                                                     Facsimile: (302)652-4400
                                                    Email: ljones@pszjla~v,com
                                                            dbertenthal@pszjlaw.com
                                                            mseidl@pszjlaw,com
                                                            jmulvihill@pszjIaw.cam

                                                    .Counsel to the Liquidating Trustee




 llOCS__DF;223062.1 05436/001                           '~
              Case 19-50118-KG      Doc 9-2    Filed 05/22/19       Page 12 of 27
                 Case 19-50118-KG    Doc 1-1       Filed 03/07/19   Page 1 of 2




                                               i




ROCS DE:273062.I 05436/001
                  Case 19-50118-KG             Doc 9-2       Filed 05/22/19          Page 13 of 27
                    Case 19-50118-KG               Doc 1-1    Filed 03/07/19           Page 2 of 2




PAYEE:            Agrofert USA
                  463 JohnnyMercer Blvd. B-7#294
                  Savannah,GA 31410



Check/Wire No.     Check Date   Cleared Date   PaymentAmt.   Inwice Date.      Inwice No.   Inwice Amt.    Amt. Paid

     22777          12/21/16      01/04/17     $ 25,923.65    11!18/16      3324            $ 25,923.65   $ 25,923.65
     23068          01/25/17      02/02!17        3,197.25    1?J23/16      3342               3,197.25      3,19725
     23119          02/01/17      02/08/17       26,273.65    01/01/17      3346              26,273.G5     26,273.65
     23280          02/15/17      02/27/17       25,973.65    01/12J17      3358              25,973.65     25,973.65

Total Transfers                                $ 81,368.20                                  $ 81,368.20   $ 81,368.20
                     Case 19-50118-KG                 Doc 9-2       Filed 05/22/19        Page 14 of 27
                         Case 19-50118-KG                Doc 2      Filed 03/07/19       Page 1 of 14
                                        1N THT UNT'1'ED STATES $ANKRUPTCY COURT
                                             POR THE DISTRICT OF DELAWARE

 Tn re:                                                            Chapter 11

 AEI W]NDDOWN,INC.,                                                Case No. 17-1OS00(KJC)

                              Debtor.


 AQUION LIQUIDATING TRUST,BY AND
 TT-TROUGH ITS I,IQUTDATING TRUSTEE,
                                                                   Adversary No. 19- 50118(KJC}
                              Plaintiff,
                   v.

 nGROFERT USA, INC.,

                              Defendant.

           SUMMONS AN.p iV(3T1C~ OF PRETRIAL CONF~R~NC~ iN AN ADVERSARY PROCEEDING
YOU ARC SUMMONED and required to file a motion or answer to the complaint which is attached to this summons with the
clerk pf the banlcr•uptcy court within 30 days after the date of issuance of this summons, except that the United States and its
offices and agencies shall file a motion or answer to the complaint within 35 days.

                  Address of Clerk:              United States I3an.kruptcy Court
                                                 824 Market Street, 3rd Floor
                                                 Wilmington, DE 19801

At the same time, you must also serve a copy of the motion or answer upon the plarirtiff's attorney. Name and Address of
Plaintiff's ntto~7~eys:

                                           PACHULSKT STANG LI~HL &JONES LLP
                                               Laura Davis Jones(DE Baf~ No. 2436)
                                            David M. Bef•tenthal(CA Bar No. 167624)
                                                Michael R. Seidl(DE Bar No. 3889)
                                              Joseph M. Mulvihill (llB Bar No. 6061)
                                                919 North Market Street, 17th T'loor
                                                          P.O. Box 8705
                                           Wilmington, DI; 19899-8705 (Courier 19801)
                                                    Telephone: (302)652-4100
                                                    Facsimile; (302)652-4400

If you make a motion, your• time to answer is governed by Fed. It. Bankr•. P. 7012.
                                                                                                                     at
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by tihe filing of the complaint will be held
the following time and place.
                           Address: iJuited States Banla•uptey Court       Courtroom No. S
                           824 Market Street, 5th Floor
                           Wilmington, DE 19801                            Date and Time: Mai 29, 2019 at 10;00 a.m. ET

                           T[~' YpU FAIL TO TiESPpND TO THIS Si1MMONS,YUI1R I+AILURE WILL B~ D~~MED TO BE
                           YgC1R CONSENT TO ~iVTRY Or A JUDGMLIVT 13Y TIIG BANKRi1PTCY COURT'AND
                           JUDGMENT'13Y D~F'AULT MAY B~ TAICGN AGAINST YOU I'OR Tli~ 12~LIEP'DEMANDED T1V
                           Tfl~ COMPLAIN'P.
United States Bankruptcy
Court for the District of Delaware                        /s/ Una O'.Bovle
Date: March 7, 2019                                       Clerk of the Bankruptcy Court




 ROCS D~;2230G3.1 0543C/OOI
               Case 19-50118-KG            Doc 9-2       Filed 05/22/19       Page 15 of 27
                  Case 19-50118-KG            Doc 2     Filed 03/07/19       Page 2 of 14




                                      CERTIFICATE()F SERVICE

I, Karina Yee, certify that 7 am, and at all times during the service of process was, not less than 18 years
of age and not a party to the matter concerning which service of process was made. I further• certify that
the service of this smnmgns and a copy of the complaint was made Mar~cl~ '7, 2019 by:


        Mail Service; Regular, first class United States mail, postage filly pre-paid, and certified mail,
        return receipt requested addressed to:

                                   5E~ ATTACHED SERVICE LIST

❑       Personal Set•vice; By leaving the ~~•ocess with defendant or• with an officer or agent of defendant
,a~•
Kt.




❑       Residence Service: By leaving the process witl~ the following adult at:


        Cer•ti~ed Mail Set•vice on an insured Depository Institution: By sending the process by certified
mail addressed  to the following offices• of the dafendatlt at;


❑        Publication: Ttle defendant was served as follows; [.Describe briefly]


❑        State Law: The defendant was served pursuant to the laws of the State of
         as follows; [Describe briefly]                                                      (name of state)

         Unde~~ penalty of perjury, I declare that the foregoing is true and correct.


Dated: March 7, 2019                                            ~~-~-v6(.~L'
                                                            Karma Yee, Pat•alega
                                                            PACHULSKI STANG ZIEHL &JONES LI,1'
                                                            919 North Market Street, 17th Floor
                                                            Wilmington, DE 19899-$705 (Courier• 1.9801)




 ROCS DG223063.1 OSA36/001
               Case 19-50118-KG        Doc 9-2   Filed 05/22/19   Page 16 of 27
                   Case 19-50118-KG     Doc 2    Filed 03/07/19   Page 3 of 14



AEI Witiddown —Service List re Agrofert USA,Inc.
Main Case No. 17-10500(KJC)
Doc, Nn. 223063
02 -First Class Mail
02 — C~rti~ed Mail Return Receipi


Tirst Clays i~'Iail
President or CEO
~grofert USA,Inc.
463 Johnny Met•cer Blvd. I3-7 #294
Savannah, GA 31410

~+irst Class IViail
John Difeo
Registered Agent for Agrofert USA,Inc.
3092 Bird Drive
Ravemla, O~-I 44266-RSg8

Ce~•tified Mail Return Receipt
President or CEO
Agrofert USA, Tnc.
4b3 Tohnt~y Mercer• I31vd. 13-7 #294
Savannah, GA 31410

CeY•tified iV1aiY ~~eturn Receipt
1oh~1 Difeo
Registered Agent far Agrofert USA,Inc.
3Q92 Bird Drive
Ravenna, OH 44266-9508




ROCS DG:2230G3.1 OS43(/001
                  Case 19-50118-KG            Doc 9-2       Filed 05/22/19        Page 17 of 27
                       Case 19-50118-KG          Doc 2      Filed 03/07/19       Page 4 of 14


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR T'HE DISTRICT OF DELAWARE

 In re:                                                      Chapter• ]1

 n$I WINDDOWN,INC.,                                          Case No. 17-10500(KJC)

                             Debtor•,


 AQUT~N I,TQUIDATING TRUSt, BY AND
 TT-1IZOUGT-~ 7TS I,IQUTDATTNG TRUSTEE,
                                                             Adversary Nn. 19- 50118(KJC)
                             Plaintiff,
                  v.

 ACrROTERT USA,INC.,

                             Defendant.

                             1`iOTIC]C Off' ~ISI'IJTE RESOLUTION ALTERNATIVE
        As pa~~ty to litigation you have a right to adjudication of your' matter by a judge of this Court. Settlement
of youj• case, however, can often produce a resolution more quickly than appearing before a judge.
Additionally, settlement can also reduce the expense, inconvenience, and uncertainty of litigation.
        There ai•e dispute resolution s~ructut•es, other than litigation, that can lead to resolving yom• case.
Alternative Dispute Resolution (ADR)is offef•ed through a program established by this Count. The use of these
services at•e ofCen productive and effective in settling disputes. The purpose of this Notice is to fur~iish
general information about ADR.
        The ADR steuctures used most often are mediation, early-neutral evaluation, mediation/arbitration and
arbitration. In each, the p~•ocess is presided over by an impartial third pa~~ty, called the "neuteal",
        In Mediation and early neutral evaluation, an experienced neutral has no power to impose a settlement
on you. Tt fosters an environment whet•e offers can Ue discussed and exchanged. rn the process, together, you
and your attorney will be involved in weigkiin~ settlement proposals and crafting a settlement. The Court in its
Local Rules requires all ADK processes, except threat of a potential criminal action, to be confidential. You
will not be prejudiced in the event a settlement is not achieved because the presiding j~~dge will not be advised
of'the content of any of your settlement discussions.
         Mediation/arbitraeio~~ is a pj•ocess where you submit to mediation and, if it is unsuccessful, agree that the
it~ediator will act as an arbitrator, ~t that pgint, tl» process is the same as arbitration. You, thl•ough your
coLmsel, will pl•esent evidence to a neutral, who issues a decision, If the matter in controversy arises iti the ~r~ain
bankruptcy case or arises f~•om a subsidiary issue in ate adversary proceeding, tl~e arbitration, though voluntary,
may be binding, If a party j~equests de novo review of an arbitration award, tl~e judge will rehear the case.
      ~i'otrx- attorney can provide you `i~ith additional information about ADR and ativ➢se you as to
whether and when ADR ir►iglit be I~el{~fal in yoYu~ case.


Dated: March 7, 2019                                        /,r/ Una O'Boyle
                                                            Clerk of the Court




L)OCS DG223063.1 05436/001
              Case 19-50118-KG           Doc 9-2      Filed 05/22/19       Page 18 of 27
                 Case 19-50118-KG          Doc 2      Filed 03/07/19      Page 5 of 14




                     II~T THr UILTI'FL1) STATES BANKRUPTCY COURT
                            I~OR THE DISTRICT OI+ DE~.A"VVARE

In re:                                                        Chapter-

                                                      1       Blc. Case No.
                       Debtors(s)



                       Plair~tiff'(s),

         v.
                                                              Adv. Pro. No.


                        Defendants)


              C~I~TII{KATE PURSUANT TO DAL. BA_NKIt. L.R. 9019-5(j)(iii

                                                defendant in the above-captioned adve~•sary
proceeding, hereby elects to opt-in to the alternative procedures provided under Rule 90I9-5(j)
of the Focal Rules of Bankruptcy P~•actice and Procedure of the United States Ba~~kruptcy Court
for the District of Delaware (the "Local Rules").

        T'i~e undersigned certifies that it has set•ved this Certificate on counsel for~the ptaintiff in
this adversary proceeding as required pursuant to Rule 9019-5(j)(iii) of the Local Rules.



Dated:




LQcat Form 11$
            Case 19-50118-KG     Doc 9-2    Filed 05/22/19   Page 19 of 27
              Case 19-50118-KG    Doc 2     Filed 03/07/19   Page 6 of 14




Rule 9019-5       Mediation.

(a)   Types of Matters Sub~~ct to Mediation. `Che Couri~ may
      assign to mediation any dispute arising in an adversary
      proceeding, congested matter or otherwise in a bankruptcy
      case. Except as may be otherwise ordered by tY~~ Court, al.l
      adversary proceedings filed in a business case shall be
      referred to mandatory mediation, except. an adversary
      proceeding in which (i) the United States Trustee is the
      plaintiff; (ii) one or both parties are pro se; or
      (iii) the plaintiff is seeking a prela.minary injunction or
      temporary restraining order. Parties may also stipulate to
      mediation, subject to Court approval.

(b)   Effects of Mediation on Pending Matters. The assignment of
      a mater to mediation does not relieve the parties i:o that
      matter from complying with any other Court orders or
      appla.cable provisions of the Code, the Fed. R. Bankr. P. or
      these Local Rules. Unless othertaise ordered by the Court,
      the assignment to mediation does not delay or stay
      discovery, pretrial hearing dates or trial schedules.

(c)   The Mediation Process

      (i)       Cost of Mediation. Unless otherwise ordered by the
                Court, or agreed by the parries, (1) in an adversary
                proceeding that includes a claim to avoid and
                recover any alleged avoidable transfer pursuant to
                11 U.S.C. ~~ 544, 5~7, 548 and/or 550, the
                bankruptcy estate (or if there is no bankruptcy
                estate, the plaintiff in the adversary proceeding)
                shall pay the fees and costs of the mediator and (2)
                in all other matters, tYie fees and costs of the
                mediator shall be shared equally by the parties.

      (ii)      Tame and Place of Mediation Conference. Atter
                consulting with all counsel and pro se parties, the
                mediator sha11 schedule a time and place for the
                mediation conference that is acceptable to the
                parties and the mediator.    Failing agreement of the
                parties on the   date and locatzon  for the mediation
                conference, the   mediator shall establish   the time
                and place of the mediation   conference  on  na Less
                i~Yian twenty-one (21) days' written. notice  to all
                counsel and p.ro se parties.

      (iii)     Submission Materials.  Unless otherwise a.ns~ructed
                by the mediator, nod less than seven (7) days before

                                           .;
   Case 19-50118-KG       Doc 9-2    Filed 05/22/19    Page 20 of 27
       Case 19-50118-KG    Doc 2    Filed 03/07/19    Page 7 of 14




         the mediation conference, each party shall submit
         directly to the mediator and serve on all counsel
         and pro se parties such materials (the "Submission")
         in form and content as the mediator directs. Any
         instruction by tYie mediator regarding submissions
         steal]. be made at least twenty-one (?_1) days in
         advance of a scheduled mediation conference. Prior
         to the mediation conference, the mediator may talk
         with the participants to determine what materials
         would be helpful. Tree Submission shall not be filed
         with the Court and the Court shall not have access
         to the Submission.

(iv)     Attendance at Mediation Conference.

         (A)   Persons Required t,o Attend. Except as provided
               by subsection (j)(ix)(A) herein, or unless
               excused. by the Mediator upon a showing of
               hardship, which, for purposes of this
               subsection shall mean serious or disabling
               illness to a party or party representative;
               death of an immediate family member of a party
               or party representative; act of God; state or
               national emergency; or other circumstances of
               similar u~n~oreseeable nature, the following
               persons must attend the mediation conference
               personally:

               (1)   Each party that is a natural person;

               (2)   It the party is not a natural person,
                     including a governmental entity, a
                     representative who is not the party's
                     attorney of record and who has dull
                     authority to negotiate and settle the
                     matter on behalf of the party;

               (3)   If the party is a governmental entity that
                     requires settlement approval by an elected
                     official or leg%d ative body, a
                     representative who has authority to
                     recommend a settlement to the elected
                     official or legislative body;

               {4}   The ai~torney who has primary
                     responsibility for each party's case,
                     including Delaware counsel. i:C engaged ai:
                     the time of mediation regardless of

                                   149
            Case 19-50118-KG      Doc 9-2           Filed 05/22/19             Page 21 of 27
             Case 19-50118-KG       Doc 2          Filed 03/07/19             Page 8 of 14




                            whether Delaware counsel has primary
                            responsibi]_ity fa.r a party, unless
                            Delaware counsel requests ~o be and is
                            excused from attendance by the mediator in
                            ad~~anc~ of the mediation conference; and

                      (5)   Other interested parties, such as insurers
                            or ind~mni_tors or one or mare of their
                            representatives, whose presence is
                            necessary for a fu.l1 resolution o~ the
                            matter assigned to mediation,

                ~D)   rd11l.iLC   l.0   ti 1. l-~~-.iiU.   v'~i.i. .L..~u.~   LQ11ULl~   ~v   ut~~iau

                      any mediation conference, and any other
                      material violation of this Local Rule, shall be
                      reported to the Court by t~h~ mediator and may
                      result in the imposition of sancta.ons by the
                      Court. Any such report of_ the mediator shall
                      comply with the confidentiality requirement of
                      Local. Rule 9019-5(d).

      (v)       Mediation Conference Procedures. The mediator may
                establish procedures for the mediation conference.

      (vi)      Settlement Prior to Mediation Conference. In the
                event the parties reach a settlement in principle
                after the matter has been assigned to mediation but
                prior i~o the mediation conference, the pl.ainL- iff
                sha11 advise the mediator in writing within one (1)
                business day of the settlement in principle.

(d)   Confidentiality of_Mediation Proceedings.

      (i)       Protection a£ Information Disclosed at Mediation.
                `Phe mediator and the participants in mediation axe
                prohibited from divulging, outside of the mediation,
                any oral or written information disclosed by the
                parties or by witnesses in the course of the
                mediation. No person may rely on or introduce as
                evidence in any arbitral, judicial or other
                proceeding, evidence pertaining to any aspect of the
                med~_a~ion effort, including but not limited to: (A)
                views expressed or suggest:ions made by a party with
                ~~espect to a possible settlement of the dispute; (B)
                the fact that another party had or had not indicated
                willingness to accept a proposal for settlement made
                by L- he mediator; (C) proposals made or views
                expressed by the mediator; (D) statements or

                                               7.50
         Case 19-50118-KG        Doc 9-2   Filed 05/22/19   Page 22 of 27
              Case 19-50118-KG    Doc 2    Filed 03/07/19   Page 9 of 14




                admissions made by a party in the course of the
                mediation; and (~) documents prepared for the
                purpose ot, i.ri the course of, or pursuant to the
                mediation. In addition, without 1.a.miting the
                foregoing, Rule 40B of the Federal Ru1.es o~
                Evidence, any applicable federal or state statute,
                rule, common law or judicial precedent relating to
                the privileged nature of settlement discussions,
                mediations or other_ alternative dispute resolui,ion
                procedures shall apply. Information otherwise
                discoverable or admissible in evidence does nai~
                become exempt from discovery, or inadmissible in
                evidence, merely by being used by a parry in ttie
               ,mediation. However, except as set forth in the
                previous sentence, na person sha11 seek discovery
               .from any participant in the mediation with respect
                to any information disclosed during mediation.

      (ii)      Discovery from Mediator. The mediator sha7.1 not be
                compelled to disclose to the Couxt or to any person
                outside the mediation conference any of the records,
                reports, summaries, notes, communications or other
                documents recea.ved or made by the mediator while
                serving in such capacity. The mediator shall not
                testify or be compelled to testify in regard to the
                mediation in connection with any arbitral, judicial
                or other proceeding. The mediator shal]. not be a
                necessary part y. in any proceeda.ngs relaying to the
                mediation. Nothing contained in this paragraph
                shall prevent the mediator from reporting the
                status, bud not the substance, of the mediation
                effort to the Court i.n writing, from filing a final
                report as required herein, or from otherwise
                complying with the obligations set forth in this
                Local Rule.

      (iii)     Protection of Pxoprie~ary Informat~.on. The parties,
                the mediator and all mediation participants shall
                pro~.ect proprietary information.

      (iv)      Preservation of Privileges. The disclosure by a
                party o~ privileged information to the mediator does
                nod waive or otherwise adversely affect the
                privileged nature of the information.

(e)   Recommendations by Mediator. The mediator is not required
      to prepare written comments or recommendations ~o the
      parties: Mediators may present. a written settlement

                                       151
             Case 19-50118-KG       Doc 9-2     Filed 05/22/19         Page 23 of 27
              Case 19-50118-KG        Doc 2    Filed 03/07/19        Page 10 of 14




      recommendation memorandum to attorneys or pro se litigants,
      but not to the Court.

(i)   Post-Mediation Procedures.

      (a_)       L'ilings by the Parties. If a settlement i.s reached
                 a~ a mediai~ian, the plaintiff shall file a Notice of
                 Settlement or, where required, a motion and proposed
                 order seeking Court approval_ of the settJ.emeni;
                 within twenty-eight (28) days after such settlement
                 a.s reached. Within sixty (60) days after the filing
                 or the Notice of Settlement or the entry of an order
                 aj~j~LOv1i1y   ~ii~ Ski-t~.~iiicil~~   1.110   ~Jd.Lt.1.~5   Shall ily~ d
                 Stipulation of Dismissal dismissing the action on
                 such terms as the parties may agree. If the
                 p1a9.nti.ff fails to timely file the Stipulation of
                 Dismissal, the Clerk's office wi11 close the case.

      (ii)       Mediator's Certificate of Completion. No later than
                 fourteen (14) days after the conclusion of the
                 mediation conference ar receipt of notice i'~om the
                 parties that the matter_ has settled prior to the
                 mediation conference, unless the Court orders
                 oi~herwise, the mediator shall file with the Court; a
                 certificate in the form provided by the Court
                 ("Certificate of Completion"} show9.ng compliance or
                 noncompliance with the mediation conference
                 requirements of this Local Rule and whether ar not ~
                 settlement has been reached. Regardless of the
                 outcome of the mediation conference, the mediator
                 shall nod provide the Court with any details of the
                 substance of the conference.

(g)   Withdrawal from Media~.ion. Any matter assigned to
      mediation under this Local Rule may be withdrawn from
      mediation by the Court at any dime.

(h)   Termination of Mediation. Upon the filing of a mediai~or's
      Certificate of Completion under Local Ru1.e 901 --5(f)(ii) or
      the entry of an order withdrawing a matter from mediation
      under Local Rule 9019-5(g), the mediation will be deemed
      terminated and the mediator excused and relieved from
      further responsibilities in the matter without further
      order of tYie Court. If the m~dia~ion confex~erice does not
      result a.n a resolution of all of 1~he disputes in i~he
      assigned mater, i~h~ matter shall proceed to tria], ox
      hearing under the Court's scheduling orders'.


                                            152
            Case 19-50118-KG     Doc 9-2       Filed 05/22/19    Page 24 of 27
             Case 19-50118-KG      Doc. 2      Filed 03/07/19   Page 11 of 14




(i)   Modification of ADI~ Procedure. Any party seelcinq to
      dev,Late from, or propose procedures or obligations in
      addition ~o, the Local Rules governing ADR shall comply
      with L~oca1 Rule 7001-1(a) (i) .

(j)   Z~lter.nati.ve Procedures for Certain Avoidance Proceedincts.

      (i)       I~pp]_icability. This subsection (j) sha11 apply to
                any adversary proceeding that includes a claim to
                avoid and/or recover any alleged avoidable transfer
                pursuant to 11 U.S.C. §~ 547, 548 and/or 550 from
                one or more defendants where the amount in
                COi~~10VCiS~%   iiGi~i ai7j%   vile   ucfciiuciii~ 1S   ci~uai ~O   Oi
                less than 575,000.

      (ii)      Service of this Rule with Summons. Thy plaintiff
                shall serve with the Summons a copy of this Del.
                Bankr. L.12. 9019-5(j ) and the Certificate {as
                defined hereunder).

      (iii)     Defendant's Electi.an. On or within twenty-eight (28)
                days after the date that the Defendant's response is
                due under the Summons, i~he Defendant may opt-in to
                the procedures provided under this subsection (j) by
                filing with the Court on the docket. of the adversary
                proceeding and serving on the Plain~:iff, a
                certificate in the form of Zocal Form 118
                ("Certificaie"). The time pera_od provided hereunder
                to file the Certificate is not extended by the
                par_~ies' agreement to extend the Defendant's
                response deadline under the Summons..

      (iv)      Mediation of A11. Claims. Un~.ess otherwise agreed by
                the parties, the Defendant's election to proceed to
                mediation under subsection (j)(iii) operates as a
                referral of all claims against the Defendant in Lhe
                underlying adversary proceeding.

      (v)       A~poin~meni~ of Mediator. On or wii~hin fourteen (14)
                days after the date that- the Certificate is filed,
                Plaintiff sha11 file either: (i.) a stipulation (and
                proposed order) regarding the appointment o~ a
                mediator_ from the Register of Mediators approved by
                the Court; or (ii) a request for the Court to
                appoint a mediator from the Register of M~diator.s
                approved by the Court. If a stipulation or request
                to appo:i.nt is not filed as required hereunder, then
                the Clerk o~ Court may appoint in such proceeding a

                                            153
   Case 19-50118-KG       Doc 9-2    Filed 05/22/19    Page 25 of 27
       Case 19-50118-KG    Doc 2    Filed 03/07/19    Page 12 of 14




         mediator from 1:he Register of M~diator.s approved by
         the Couri~.

(vi)     Election in Cases Where Amount E~;ceeds $75,000.. Tn
         any adversary proceeding that includes a claim to
         avoid and/or recover. ari alleged avoidable
         transfe rs) from one or more defendants where the
         amount in controversy from any one defendant is
         greater than $75,000, the plainl~iff and defendant'
         may agree to opt-in to the procedures provided under
         this subsection (j) by filing a certificate in Lhe
         form of Local Fgrm 119 ("Jt. Certificate") on the
         docket. of the adversary proceeding within the time
         provided under subsection ()(iii) hereof that
         includes the parties' agreement to the appointment
         of a mediator from the Register of Mediators;
         provided, however, that in a proceeding that
         includes more than ane defendant, only the defendant
         who agrees to opt-in is subject to the provisions
         hereof. Thy use of the term ~~Defendant" in this
         subsection (j) shall include any defendant who
         agrees with plaintiff to mediation hereunder.

(vii)    Participation. The parties shall pari~icipate in
         mediation in an effort to consensually resolve their
         disputes prior to further ~.itigation.

(viii)   Scheduling Order.

         (A)    Effect of Scheduling Order. 11ny scheduling
                order entered by the Court at the initial
                status conference or otherwise shall apply to
                the parties and claims which are subject to
                mediation under this subsection; provided,
                however, that: (1) the referral to mediation
                under this subsection (j) sha,l,l operate as a
                stay as against the parties to i~he mediation of
                any requirement under Fed. R. Bank. Proc. 7026
                to serve initial disclosures, and a stay as
               'against the parties to the mediation of such
                parties' right and/or obligation (if any) to
                propound, olaject or respond to written
                discovery requests or other discovery demands
                to or from the parties to the mediation; and
                (2) as further provided in subsection
                (j)(ix)(B) hereof, a~~er the conclusion of
                mediation the time games set forth in the
                scheduling ord~~ entered by the Court shall be

                                   154
   Case 19-50118-KG       Doc 9-2    Filed 05/22/19    Page 26 of 27
       Case 19-50118-KG    Doc 2    Filed 03/07/19    Page 13 of 14




                adjusted sa that such time frames are
                calculated Lrom the date of completion of
                mediation (as evidenced by the dame of entry on
                the adversary docket of the Certificate of
                Completion). The stay provided for under this
                subsection shall aui:omatically terminate upon
                the filing of the Certificate of Completion.

         (B)    Agreement to and Filing of Scheduling Order
                after Conclusion of M~dia~i.on. If the
                mediation does nod result in the resolution o~
                the litigation .between the parties to the
                mectia~ion, then within fourteen (i4) days after
                the entry of the Certificate of Completion on
                the adversary docket. The parties to the
                mediation shall confer regarding the adjustment
                of the date and time frames set forth.in the
                scheduling order entered by the Court so that
                such dates and time frames are calculated from
                the date of completion of mediation, and agree
                to a related form of scheduling order or
                stipulation and proposed order, and the
                plaintiff shall file such proposed scheduling
                order or stipulation and proposed order on the
                docket of the adversary proceeding under
                certification of counsel. If the parties do
                nod agree to the form of scheduling order or
                stipulation as required hereunder and ~.h~
                timely .filing thereof, then the parties sha11.
                promptly contact the Court to schedule a
                hearing to consider the entry of an amended
                scheduling order.

          (C)   Absence of Scheduling Order, The terms of this
                subsection (viii) apply only if the Court
                enters a form of scheduling order in the
                underlying adversary proceeding prior to the
                conclusion of mediation.

(ix)      The Mediation Conference.

          (A)   Persons Rewired to Attend. A representative of
                each party who has full authority to negota.ate
                and settle the matter on behal.~ of the party
                must attend the mediation in person. Such
                representative may be the party's attorney of
                record in the adversary proceeding, O~;her
                repr~s~ntatives of the party o.r. the party (i.f

                                   155
      Case 19-50118-KG    Doc 9-2    Filed 05/22/19    Page 27 of 27
       Case 19-50118-KG    Doc 2    Filed 03/07/19    Page 14 of 14




                the party is not the representative appearing
                in person at the mediation) may appear by
                telephone, videoconference or other similar
                means. if the party is riot appearing at the
                mediation in person, the party shall appear at
                the mediation by telephone, videoconference or
                other similar. means as directed by the
                mediator.

          (B)   Med.i.ation Conference Procedures. The mediator
                may establish other procedures for the
                mediation conference.

(x)       Other Terms. C7nless otherwise provided hereunder,
          the provisions of Del. Bankr. L.R. 9019--5 (including
          subsections (b), (c) (iv)(B), and (d) - (h)) shall
          apply to any mediation conduci:ed under this
          subsection (j).




                                   156
